                                                                                                                                                                    I lltfJll



    A.REGIONS
               MORTGAGE




                                                                                          Reinsl.atementAmount As Of                                                             11/17/2017
                                                                                          Amount Due                                                                             $14,439.48
                                                                                                         If paid _.12116117 a - l e e of so.oo will be

               REGINA M DRISKl!.L                                                                                                    Contact Us
               3123.lOYCEAVE                                                              Single Point al Col'.llac!:                              Tammy JordanS(l().74&94862738
               KNOXVlu.E TN 37921-6611                                                    Cl.!s!<lmer Sem:e                                                                      1~2462
                                                                                          Hearing/Speech Impaired TTY                                              H!17-344-9716
                                                                                          Web:                                                        www,~eg101~·
                                                                                                                                                               .......           ~,~,...,1gage.rom
                                                                                          """1gage Loan Originamr.                        lacy Wallace NMLSt,! 51:!8556

                                                                                                  t;;Ip1Jit4r'M,v..egioos:u.c,;W,...O.Msc)     e   e" " ~

                                                                                                                              Account Information
                                                                                          ~ Prir'..ctp,,: Balance                                                                         SZl,42.8.28 .
                                                                                          Escrow Baiarn:e                                                                                  $9,444.,$-
                                                                                          Interest Rate                                                                                      3Jl00%
                                                                                   --                                                     ·-                  ..   --
                       Expla,,aier,ef An.ountDue--                        -                   -- -,                                                                                             None




                                                                                          _..,_
                                                                                                                Penally

    Ac.:ae<-Amountasof08/11!2917                                       $33,028.09

                                      amount-
    Yoor loan - - ~ m:I !he emire balance is :!ue and
    ;:Gyallie in full. T h e ~                           lre follcwing amounts            ~ ~ t6J..11tatlue1.


                                                                                                                                             De.---
                                                                                                                                  :f )'Qt; ..::iufd liQ;j;. ~ c r ~ )'(ltl cars




    --as
    due asof09/11/2017: ouls!anding principal,~ es,.-.,,,, fees and
    cthe< clla!ges due and uni,aid. less -         in unap;,lied'wspense. TI-.is is         •U.S. - c f " ° " " ' S asd"""'" ~ o.ga.il.mb..; ..,;a,;-mea.
                                                                                             F'orai:::.cllo.,eownec:shfp~cr
    not a payt)lf "'110llJ!l This !oanvrill conlinue!o accroe ir.tclast and o<her            g o t o ~ ~ or < : a l ~ -
    charges    due-      00111t2011. am 1hese amwrnsmay"""""""
                         prowled in your loan documen1s.                                              Fee Breakdown (see reverse for addilional fees)
    Past !Jue Pa)lmen!s                                                $14,350.96
                                                                              S6S.44      Pmpe<ly lnspeciioo                                                                                 $100.00
    Corporale Advances
    Fees Since l . a s l ~ {See Fee 8'eakdown)                                S12.50
    Other Fees Due (See Fee Breakdown)                                     s;oo.oo
    Less   u                                                               S74.92-
    -Amountasof11/17/17                                                $14,439.48

    Forinibln1a!ioo rega,dii,gtheslalusolywr!oar. er rcir:st,mng ywr
    ..:rount, pleasecoolact Tarnmy Joman at 1-800-748-94q3. See the
    enclosedlmpo,tant--npage.




                                             lfl!nnrt"nt ~l?ssage (see r~v~rse for a<:tditiona.1 m_essaaesl.



                                                                                                                                                    • · ·. PLAINTIFF'S>
                                                                                                                                                    ;;; . '    .    . .




                                                                                                                                                                   ·2.• i
                                                                                                                                                                             .

                                                                                                                                                   >L
                                                                                                                                                    go
                                                                                                                                                                     EXHIBIT
                                                                                                                                                                    -. . . • ·- - ,   -


                                                                                                                                                    !.
                                    Please see reverse fur transactional activity from 10/19/17 to 11/17/17



                                              Last-
                       Past Payments Breakdown                                                                                  Delinquent Notice



-
Interest
Escrow (Taxes & Insurance)
~Funds
                                                PaidS!s=

                                                       $0.00
                                                       S0.00
                                                       S0.00
                                                     $74.92
                                                                     PaidY-to
                                                                         Dale
                                                                         S171.68
                                                                         S215.36
                                                                        $2,002.28
                                                                              $74.92.
                                                                                        You are l.ilRe oo your- mortgage: payments. As Ci'> 1/77/t 7, ~ are "!569 cays
                                                                                        ~ on yciur mortga,ge ioan. Faiure to bring &-.e :can current msy ~ i;:
                                                                                        fees e< ~ oftt-.e !oradostire process-Ille loss o1 yo,,-r heme. We have
                                                                                        made       me....,,_ "'"""9 -
                                                                                        loss Mitigation Plogtctiil~ N o t ~
                                                                                        Recent Histoly
                                                                                         • P,:y,neot 0.., 11lll1!2011: , _ _$215.91&
                                                                                                                                           ""-judioiai " ' -.,.__,.,_
                                                                                                                                                                                                          ...
Total                                                $74.92             SZ.464.24
                                                                                        -
                                                                                         ---•-t:Uflpaklllalana,S275.!18
                                                                                          - - O!lft>112<>'17: -
                                                                                        --Ooe-f2017;._-.,.5215.9S                   -=.!18
                                                                                        -
                                                                                         ---07AMl)17:--s:ms.98
                                                                                         ---OIW!/2017:--SZ7S.!18
                                                                                         ~ Amcw"Jt Dlle $14.-t.Se.43 as cf 11117/i 7- Yoo       must pey ~ ~ to ~ ~ lo2r':
      Case 3:18-cv-00102-JRG-DCP Document 37-26 Filed 09/18/19 Page 1 of 2 PageID #: 171

I
U r ~ ~ f ~ ; At'i'f ~ paym&':tS th2t jftX.I ~ ;;;rr. n o t ~ iD
yCllr ran:,~~ ae ~ rBd in a ~ ar..coom. 7hese "-.:"'C::!l ;wi: be-
~to~~\\fl6ta$l.<ff!Ciern:~i;.f-a rua ~ nastee('I
                                                                                         ~,cu
                                                                                         r-,iJC
                                                                                                   at~ ex::e-.a:"'Cr:£;   F',r,.gr.c.;g :>."7-c.i!:y SE-e ;;-e •~~ P~ ,":C,'~ .,,.~
                                                                                                  s;;am,~ 1\:::,- -"'?0:-& ri'::;,-,-:e:;::;-; a:;o,...'t ~CT~ =,.":Se.<% er ~ C E
        t....._ _ _ _ _ _ _ _ _ _ _ _F_ee_ Breakdown (continued          from from)




                                            IIJlpOltant Messages (cormnued from front)




            1W25117
                                      Transadiooa! Aclivity From 10/19117 lo 11/17/17
                                    Total
                                   Received
                                                    Pmdpal     lmemst     Escroo,     Opliooal
                                                                                      Procfucls   ~   A
                                                                                                          Fees&
                                                                                                             ii"'1IS

                                                                                                             12.50-
                                                                                                                       E.-
                                                                                                                       Date


        ra?Jn7                                                            604.31-




        !




             Case 3:18-cv-00102-JRG-DCP Document 37-26 Filed 09/18/19 Page 2 of 2 PageID #: 172
-   l
    l
